Title: To Thomas Jefferson from Robert Smith, 18 April 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Nav Dept. 18 April 1805.
                  
                  I have to request your signature to the commissions herewith sent for Lieuts. Haraden and Magrath. One of these officers is required for the J. Adams, the other for one of the gunboats now fitting for service.
                  I am very respectfully, Sir, yr. ob st.
                  
                     Rt. Smith 
                     
                  
               